DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim recites the receiving an insulin bolus administration data and a glucose monitoring value, the value being sample at a time up to 30 minutes before or after the bolus event, and determining a carbohydrate intake event occurring within a time window of up to +/- 30 minutes of the bolus event. However, it is unclear how the method allows for the differentiation of a carbohydrate intake event that takes place within 30 minutes past a bolus event (e.g. 25 minutes after administration of insulin) and one that takes place after the 30 minutes (e.g. 35 minutes after administration).  This is especially the case since that “regular insulin” (e.g. short-acting insulin) is generally taken 20-60 minutes before the meal.
	In addition, the claim recites providing a corrective insulin bolus suitable for compensating for an elevated glucose level. It is unclear how this corrective bolus is calculated, especially since the insulin bolus event can occur prior to the measurement of glucose. It’s also when this step is occurring. For example, if the glucose measurement is made 30 minutes before the bolus event, would the bolus event occur and then a separate (and additional) bolus be provided? In addition, it’s now unclear whether this “corrective” insulin bolus is an amount additional to the bolus event or a value that’s more representative of what the bolus event “should have been”. If the former, it would not make sense for the insulin bolus to ever exceed a corrective insulin bolus, barring a rare circumstance where an incredible amount of carbs is about to be consumed. Since the claims do not require the determination of the amount of carbs taken, much less whether it’s actually occurred yet or not, it would not be feasible. If the latter, it would not make sense to be actually providing a corrective insulin bolus (since it would essentially treat the bolus event as not having occurred). It is impossible for a single consistent interpretation of what this corrective insulin bolus is. 
	Claims 12 and 13 have similar issues.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06.
Claim 6 recites generating an amount of carbohydrates associated with the carbohydrate intake event based on the corrective insulin bolus. It is unclear how this would be plausible with certain timelines - e.g. if the bolus event occurs, and the measurement is made prior to the bolus event, how would one calculate the corrective insulin bonus suitable for a carb intake event with unknown amount of carbs to then determine the amount of carbs that were consumed?


	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites that the insulin bolus administration is administered 30 minutes prior to or after the glucose monitoring value was measured, which is also captured by the language of claim 1 reciting that the glucose measurement is done within 30 minutes prior to or after the bolus event. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.
Applicant has argued that the disclosure provides for the identification of the occurrence of a carbohydrate intake event that has already occurred (or presumed to have occurred) or expected to occur soon. Similarly, the bolus event may also have been performed or it may have only been scheduled and not yet performed. The applicant asserts that the “patient will certainly administer a bolus in connection with a food intake” which is the reason why the analysis is limited to a time window around the time of the bolus administration. And while the applicant has argued that the actual time of the intake event does not need to be determined (and the examiner concedes this point), the claim does still require that the “occurrence” happen within the +/- 30 minute time frame surrounding the bolus event. If insulin can be safely taken well outside this window, it’s actually not capable of predicting if it has “occurred” within that time frame. After all, the claim does not recite the “prediction of a likelihood of a carbohydrate event” but the actual “occurrence” of one.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        3/30/22